Citation Nr: 0126859	
Decision Date: 11/29/01    Archive Date: 12/03/01

DOCKET NO.  99-11 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for a left 
hip disorder.  

2.  Entitlement to service connection for a right hip 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from May 1964 to May 1966, with 
verified periods of active duty for training from August 1960 
to February 1961 and from May 1963 to June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In September 2000, the Board issued a prior decision in this 
case, in which it found no new and material evidence to 
reopen the claim for service connection for a left hip 
disorder and denied service connection for a right hip 
disorder.  The veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  Pursuant to 
VA's motion, in a March 2001 Order, the Court vacated the 
Board decision and remanded the matter to the Board for 
consideration of the effect on the claim of Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  The matter is therefore again 
before the Board.  

The Board notes that in a May 1999 rating decision, the RO 
found no clear and unmistakable error in its prior denial of 
service connection for a left hip disorder.  The veteran did 
not appeal that decision, which is therefore not before the 
Board.      


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for a left hip disorder 
in an October 1966 rating decision.  Although notified of 
that decision, the veteran did not initiate an appeal.  

3.  Evidence received since the October 1966 rating decision 
either does not bear directly and substantially on the matter 
at issue or is duplicative or cumulative of evidence 
previously of record. 

4.  There is no competent medical evidence of a current right 
hip disorder.  


CONCLUSIONS OF LAW

1.  The October 1966 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2001).

2.  No new and material evidence has been received since the 
October 1966 rating decision to reopen the claim for service 
connection for a left hip disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  

3.  A right hip disorder was not incurred or aggravated 
during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  In addition, 
VA recently promulgated regulations that implement the 
statutory changes effected by the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory provisions.  That is, by way of the March 1999 
rating decision and May 1999 statement of the case, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
kind of evidence required to substantiate his claims.     

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  In any 
event, the Board notes that, the veteran has not identified 
any relevant VA medical records or authorized VA to obtain 
any private medical records.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his claim.  Therefore, 
there is no indication that the Board's present review of the 
claim, to include consideration of the VCAA and its 
implementing regulations in the first instance, will result 
in any prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


New and Material Evidence to Reopen Left Hip Claim

The veteran submitted his original claim for service 
connection for a left hip disorder in May 1966.  In an 
October 1966 rating decision, the RO denied his claim.  
Although notified of the decision, the veteran did not 
initiate an appeal.  Therefore, the RO's decision of October 
1966 is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2001).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

In the October 1966 rating decision, the RO found that the 
left hip disorder existed prior to service and was not 
aggravated during service.  The evidence of record at the 
time of the October 1966 rating action consisted of service 
records and service medical records dated through 1966 and an 
interim summary of VA hospitalization dated in May 1966.  

Evidence received since the October 1966 rating decision 
consists of service records, service medical records, and VA 
medical records dated from 1966 to 1972.  Initially, the 
Board notes that there are some duplicates of service records 
and some service medical records in the evidence received 
since the October 1966 rating decision.  Duplicates are by 
definition not new and material evidence.  Non-duplicate 
service records and service medical records dated in 1965 and 
1966 present no new facts than did evidence previously of 
record.  Those records are therefore cumulative of earlier 
evidence, not new and material.    

Service records and service medical records dated after 1966 
through 1972 pertain to the veteran's status on the temporary 
disability retired list (TDRL) due continuing disability 
resulting from his left hip disorder.  Although these records 
discuss the left hip disorder, they include no evidence that 
bears directly and substantially on the matter at issue, 
i.e., whether the left hip disorder was incurred or 
aggravated during active duty service.  VA medical records 
dated from 1966 to 1972 similarly discuss the current status 
of the left hip disorder at the respective times of the 
hospitalizations, but fail to disclose any evidence that 
bears directly on the issue before the Board.     

In summary, the Board finds that the evidence received since 
the October 1966 rating decision is not new and material 
within the meaning of VA regulation.  38 C.F.R. § 3.156(a).  
Accordingly, the claim for service connection for a left hip 
disorder is not reopened.  The appeal is denied.   


Service Connection for Right Hip Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a).  Active military, naval, or air service 
includes any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred in line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  Active duty for training is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c)(1). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in-service.  38 C.F.R. § 3.303(d).

In this case, there is no competent medical evidence showing 
that the veteran has a current right hip disability.  In 
fact, all of the evidence submitted by the veteran pertains 
to his claim for the left hip.  He had not identified any 
recent VA or private medical treatment records that would 
demonstrate a current right hip disorder.  Absent evidence of 
a current disorder, service connection may not be 
established.  Boyer, 210 F.3d at 1353; Mercado-Martinez, 11 
Vet. App. at 419.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for a right hip disorder.  38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. § 3.303; 66 Fed. Reg. at 45,630 (to be 
codified as amended at 38 C.F.R. § 3.102).   


ORDER

As no new and material evidence has been received, the claim 
for service connection for a left hip disorder is not 
reopened.  The appeal is denied.  

Service connection for a right hip disorder is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



